Citation Nr: 0720367	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for multi-joint arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from April 1968 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously denied the claim by an August 2004 
decision, and the veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  The Court then 
vacated the Board decision and remanded the case for the 
Board to review the claim again, pursuant to the Court's 
instructions.  The Court sustained the Board's August 2004 
decision to the extent it denied service connection for PTSD.  
 
FINDINGS OF FACT

1.  The evidentiary record does not support a finding that 
multi-joint arthritis developed during the veteran's active 
service or is otherwise causally related to service.  

2.  The evidentiary record does not support a finding that 
multi-joint arthritis was manifested to a compensable degree 
within the first post-service year.  



CONCLUSION OF LAW

The criteria for service connection for multi-joint arthritis 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, proper VCAA notice for the 
appealed claim was provided by a January 2001 letter, prior 
to the appealed August 2001 rating action, which was the 
initial adjudication of the appealed claims.  Even if VCAA 
notice is not complete until after the initial decision, such 
a timing error can be cured by subsequent readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In a January 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed of the bases of review for the veteran's claims 
including for service connection for arthritis.  Also by this 
letter, the veteran was requested to submit evidence he may 
have, in furtherance of his claims.  (He was informed of 
efforts VA would undertake, with his assistance, to obtain 
private records he indicated, but that "[e]ven though we are 
assisting you in requesting information or evidence to 
support your claim, it may expedite the process if you could 
obtain the copies yourself and forward to us."  Thus, he was 
constructively requested to submit evidence he had in 
furtherance of his claim.)  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the January 2001 letter sent to the veteran 
requested that he advise of any VA and private medical 
sources of evidence pertinent to his claim, and to provide 
necessary authorization to obtain those records.  It also 
requested evidence and information about treatment after 
service, in support of the claim.  VA and service records 
were obtained.  Records were not obtained from private 
medical sources because the veteran did not provide requested 
authorizations to obtain those records.  While the veteran in 
March 2001 requested an extension of time to obtain 
authorizations/releases of medical records, and the RO failed 
to reply to that request prior to its adjudication of the 
veteran's multijoint arthritis claim in August 2001, there 
was no indication at the time of that August 2001 
adjudication that pertinent records yet needed to be 
obtained.  Rather, in that March 2001 request the veteran 
only informed of service medical records (SMRs) and VA 
treatment records, referring to some possible private future 
treatment, not to prior private treatment.  The RO obtained 
the veteran's 201 file with his SMRs, and also obtained VA 
treatment records, both prior to the August 2001 
adjudication.  

Non-VA medical records submitted in December 2000 consisted 
of an October 1999 medical evaluation for the U.S. Post 
Service, a February 1999 private physician's letter regarding 
the presence of current multijoint arthritis, and a June 2000 
private treating physician's letter regarding treatment for 
psychiatric disability, not physical conditions related to 
the joints.  The veteran ultimately never provided 
authorizations to obtain additional treatment records from 
these or other private medical sources, despite appropriate 
requests for the veteran to assist with such authorization, 
to allow the RO to obtain those records in furtherance of his 
claim.  In this regard, the Board notes that "the duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  The veteran did not request the 
opportunity of a hearing to address his claim, and there is 
no indication that the veteran expressed a further desire to 
address his claim that has not been fulfilled.  The veteran 
has presented and appropriately authorized no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

The Court's November 2006 Order requires that the Board 
address the third prong of 38 C.F.R. § 3.159(c)(4)(I), which 
requires a VA examination to address the question of etiology 
as related to service, when the veteran presents a claim for 
service connection and meets the threshold requirement that 
he "indicate" that the claimed disability or symptoms may 
be associated with service.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Here, however, the Board finds that this 
threshold, albeit low, is not met for the veteran's claim for 
service connection for multi-joint arthritis, because the 
evidence presented is insufficient even to support a medical 
opinion causally linking current multi-joint arthritis to 
service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusion by a medical professional is not probative 
without a factual predicate in the record); also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (medical opinion is 
inadequate when unsupported by clinical evidence).  

The veteran presents no cognizable medical evidence of multi-
joint arthritis either in service or for decades after 
service, and no cognizable evidence causally linking multi-
joint arthritis to service.  Rather, the veteran presents his 
own bare contention that multi-joint arthritis developed in 
service or is otherwise causally related to service.  To 
support this contention, he points to a single mark on an in-
service document.  As discussed below, the presence of a 
"x" in the box asking about a history of "swollen or 
painful joints", as is present on the service Standard Form 
93, Report of Medical History, dated in August 1972 (from the 
veteran's final year of service) may be reasonably 
interpreted as addressing the veteran's in-service recurrent 
dislocation of the left shoulder and/or his in-service 
fracture of the right ankle, since the Standard Form 93 
instructs that a box is to be checked for a current or past 
medical disorder.  The veteran did not elaborate on that form 
that he had current arthritis, but rather stated, "I'm in 
good health" (emphasis in original), and the balance of the 
veteran's SMRs, including his service medical examination in 
August 2002, presents no complaints or findings of multi-
joint arthritis. 

Multi-joint arthritis is also not indicated at any time after 
service prior to 1999.  Given these facts, the Board is 
convinced that the "x" for "swollen or painful joints" on 
that August 1972 Report of Medical History may not reasonably 
be interpreted as "indicating" the presence of multi-joint 
arthritis in service, and does not serve as corroboration of 
the veteran's current contention that he has had symptoms of 
multi-joint arthritis since service and that such symptoms 
were identified, or referred to, by the marking of that box.  
In this case, the box mark is less than non-specific, because 
it most readily points to other conditions already identified 
in the record and for which the veteran is already service 
connected, namely recurrent dislocation of the left shoulder 
and fracture of the right ankle (or residuals thereof).  
Because the Board finds that this "x" mark cannot serve as 
independent factual evidence upon which may be based a 
medical opinion causally linking current multi-joint 
arthritis to service, there is no such independent factual 
basis to support such a medical opinion.  Thus, appropriate 
development of the claim pursuant to the VCAA accordingly 
does not require a VA examination, where, as here, there is 
an inadequate factual predicate to support a medical opinion 
causally linking the claimed multijoint arthritis to service.  
See 38 C.F.R. § 3.159(c)(4)(I); Miller, supra.  

By an October 2002 SOC and a September 2003 SSOC, the veteran 
was informed of evidence obtained in furtherance of his 
claim.  These "post-decisional" documents issued subsequent 
to the most recently issued VCAA notice letter meet the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
compensation is being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for Multi-joint Arthritis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2006).


To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran contends that he developed multi-
joint arthritis in service.  However, there are no SMRs 
showing complaints, findings, or treatment for arthritis 
affecting multiple joints.  Rather, records pertinently show 
only treatment for recurrent dislocation of the left 
shoulder, and fracture of the right ankle.  Post-service, the 
veteran first submitted a claim in September 1974, only for 
his left shoulder disorder.  In March 1978 the veteran 
claimed several disorders as related to service:  chronic 
dislocation of the left shoulder, malaria, a fractured right 
ankle, an appendectomy, pneumonia, and allergic reaction to 
bee stings.  In short, he then appeared to claim any 
disability that had presented or had been noted in service, 
yet he made no mention of difficulties with any joints other 
than the left shoulder and right ankle.  Upon VA examination 
in March 1979 in furtherance of that claim, only the left 
shoulder and right ankle were reviewed.  More tellingly, the 
veteran's hand-written self-report for that examination of 
current or recent medical problems included multiple 
conditions:  the left shoulder disorder, ringing in the ears, 
an inner ear infection, a sinus problem, tendonitis of both 
arms, and pulled back muscles.  He made no mention of pain or 
disability of other joints.  Also in the March 1979 
examination report, the examiner recorded the veteran's 
account of current difficulties: "if he does a lot of manual 
labor, particularly heavy lifting, during the day he will 
experience discomfort in the left shoulder at night."  The 
veteran made no mention in this history of difficulties with 
other joints upon such heavy manual labor.  


The first mention in the medical record of multi-joint 
arthritis is a February 1999 letter from a private treating 
physician.  That physician noted that the veteran had 
"generalized arthritis affecting multiple places of his body 
such as shoulders, right elbow, hands, fingers, hips, knees, 
as well as big toes."  The physician also noted that the 
veteran's profession as a mail carrier and associated strains 
may negatively impact the disorder.  The physician did not 
address the etiology or date of onset of the multi-joint 
arthritis.  

An October 1999 U.S. Post Service medical evaluation 
recounted the veteran's history of employment with the Postal 
Service since 1988, but did not indicate the existence of 
other pertinent treatment records, and also did not indicate 
a past history of multijoint arthritis.  Rather, it noted a 
history of two back injuries while employed with the Postal 
Service, and a past MRI in April 1990 which was normal.  

The veteran has presented no medical evidence showing multi-
joint arthritis beginning in service, or for years after his 
separation from service.  He has also presented no medical 
opinion causally or etiologically linking multi-joint 
arthritis to his period of service.  

Rather, as mentioned above, he presents as evidence to 
support his claim an in-service August 1972 Report of Medical 
History, service Standard Form 93.  The document bears the 
veteran's "x" mark in a box for "swollen or painful 
joints."  However, the Board notes that this Standard Form 
93 specifically instructs the soldier to mark a box 
affirmatively in response to the query, "have you ever had 
or have you now."  Hence, the veteran's marking the box for 
"swollen or painful joints" merely informs of the veteran's 
opinion that he had "swollen or painful joints" either at 
the time of the examination or some time in the past.  The 
veteran also wrote on the form, "I'm in good health." 
(Emphasis in original.)  There is no indication otherwise on 
the form that the veteran had multijoint arthritis then or in 
the past.  To the contrary, the veteran affirmed by an "x" 
on the form that he had a 'painful or "trick" shoulder or 
elbow.'  Indeed, the veteran's SMRs include multiple 
treatments for recurrent dislocations of his left shoulder, 
with chronic dislocation diagnosed.  Surgery to correct the 
shoulder problem, assessed as chronic dislocation, was 
performed in March 1972. 

It is significant to note that the Form 93 completed in 
August 1972 did not have separate boxes for indicating either 
a single swollen or painful joint, or multiple affected 
joints.  Hence, the veteran may have been referring to his 
left shoulder when he checked the box for "swollen or 
painful joints."  The Board further notes that the veteran 
is also service connected for residuals of a right ankle 
fracture, with arthritis currently shown.  When he fractured 
the ankle in service, it was certainly either swollen or 
painful.  Hence, current or past "swollen or painful 
joints" would accurately have described the left shoulder 
and right ankle.  There is thus no indication from that "x" 
mark on that August 1972 form that the veteran had swollen or 
painful joints other than the left shoulder and right ankle.  
Any conclusion to the contrary based upon the veteran's 
current contentions that the "x" mark referred to other 
joints is not supported by corroborating evidence, and hence 
is no better than a medically unsupported contention by the 
veteran.  A medically unsupported contention by a lay 
claimant is not cognizable to support the claim, since it is 
not cognizable to address medical questions of diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The veteran has presented medical findings of multi-joint 
arthritis beginning in 1999, which was decades after his 
military service.  Medical records and the veteran's own 
claims proximate to service provide no findings or 
indications of any multi-joint arthritis.  The evidentiary 
record also reflects that the veteran worked as a mail 
carrier for many years after service, a profession often 
requiring strenuous physical activity.  All these facts weigh 
against any causal link between service and current 
multijoint arthritis. 

In summary, there is no cognizable (medical) evidence of 
development of multi-joint arthritis in service, and no 
cognizable (medical) evidence otherwise causally relating 
current multijoint arthritis to the veteran's period of 
service.  Absent those two elements, the preponderance of the 
evidence is against the claim for service connection for 
multijoint arthritis on a direct basis.  38 C.F.R. § 3.303.  

Because there is no cognizable (medical) evidence of multi-
joint arthritis within the first post-service year, the 
preponderance of the evidence is also against the claim for 
service connection for multi-joint arthritis on a first-year-
post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for multi-joint arthritis is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


